Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims directed to the processes utilizing the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and all pending claims 1-25 are fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wan Chieh Lee on 02/08/2022.
Claim 12-25 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 9664700, 10690686, 10379129 and 9465041 have been reviewed and has been accepted.  The terminal disclaimerx have been recorded.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The double patenting rejections in the office action mailed 07/22/2021 have been withdrawn in view of the terminal disclaimer filed on 01/24/2022. The closest prior art of record (Salamone et al. US 20110229979A1) (IDS of 08/09/2019) discloses polyclonal antibody recognizing paliperidone (Table 1), but however, the closest prior art of record does not teach or reasonably suggest an isolated antibody specifically binding to paliperidone wherein the antibody comprises amino acid sequence of the SEQ IDs as claimed.  Any comments considered necessary by applicant must be submitted no later than the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641